DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9, 15, 18-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollet (PGPUB 2016/0093289).

Regarding claims 1 and 15, Pollet discloses a speech generation method and apparatus, hereinafter referenced as a method comprising: 
obtaining, by a processor, a linguistic feature (linguistic) and a prosodic feature from an input text (prosodic; p. 0094-0095); 
determining, by the processor, a first candidate speech element through a cost calculation (cost; p. 0017, 0036, 0047-0051) and a Viterbi search based on the linguistic feature and the prosodic feature (Viterbi; p. 0048, 0089, 0099); 
generating, at a speech element generator implemented at the processor, a second candidate speech element based on the linguistic feature or the prosodic 
outputting, by the processor, an output speech by concatenating the second candidate speech element and a speech sequence determined through the Viterbi search (p. 0033, 0043, 0052, 0069-0080). 
Regarding claims 4 and 18, Pollet discloses a speech generation method further comprising: 
generating, through the speech element generator, candidate speech elements and storing the generated candidate speech elements in a memory, in response to a cost of a candidate speech element in a first candidate speech sequence being greater than a threshold (cost; p. 0017, 0036, 0047-0051). 
Regarding claims 5 and 19, Pollet discloses a speech generation method wherein the generating of the second candidate speech element comprises: 
generating, through the speech element generator, the second candidate speech element for each phonetic transcription unit corresponding to the input text (phonetic transcription; p. 0175). 
Regarding claim 9, Pollet discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the speech generation method of claim 1 (p. 0030). 
Regarding claim 21, Pollet discloses an apparatus wherein the memory is further configured to store speech elements corresponding to linguistic features and prosodic features, and the first candidate speech element is selected from the speech elements . (0094-0095). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollet in view of Coorman et al. (PGPUB 2004/0111266), hereinafter referenced as Coorman.

Regarding claims 2 and 16, Pollet discloses a speech generation method wherein the generating of the second candidate speech element comprises: 
extracting, through the speech element generator, a content feature from a fourth candidate speech element that is different from the second candidate speech element from among the candidate speech elements (candidates; p. 0046-0051, 0089-0099, 0102-0103); and 
generating, through the speech element generator, the second candidate speech element based on the linguistic feature, the style feature, and the content feature (p. 0094-0099, but does not specifically teach extracting, through the speech element generator, a style feature from a third candidate speech element having a smallest cost from among candidate speech elements.

extracting, through the speech element generator, a style feature from a third candidate speech element having a smallest cost (minimum path) from among candidate speech elements (p. 0029, 0086), to find the preferred path.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide a tailored approach.
Regarding claims 6 and 20, it is interpreted and rejected for similar reasons as set forth above.  In addition, Coorman discloses a speech generation method wherein the generating of the second candidate speech element comprises: generating the second candidate speech element through the speech element generator, in response to a cost of the first candidate speech element being greater than a threshold (threshold; p. 0082, 0144). 
Regarding claim 7, it is interpreted and rejected for similar reasons as set forth above.  In addition, Coorman discloses a speech generation method wherein the cost is based on a weighted average of a sum of respective costs of a speech element for each of phonetic transcription units in the input text and a sum of costs associated with concatenations of the speech elements (weighted sum; p. 0081-0108). 
Regarding claim 8, Pollet discloses a speech generation method wherein the outputting of the output speech comprises outputting the output speech in response to the cost meeting a threshold (threshold; p. 0082, 0144). 

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollet in view of Haider et al. (PGPUB 2020/0134415), hereinafter referenced as Haider.

Regarding claims 3 and 17, Pollet discloses a speech generation method as described above, but does not specifically teach wherein the generating of the second candidate speech element comprises: 
generating, through the speech element generator, the second candidate speech element based on the linguistic feature and the prosodic feature, wherein the speech element generator comprises a generative adversarial network (GAN). 
Haider discloses a method wherein the generating of the second candidate speech element comprises: 
generating, through the speech element generator, the second candidate speech element based on the linguistic feature and the prosodic feature, wherein the speech element generator comprises a generative adversarial network (GAN; p. 0056-0059), to generate realistic data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to improve the output data. 

Claims 10-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollet in view of Haider.

Regarding claim 10, it is interpreted and rejected for similar reasons as set forth in claims 1, 3 and 17.  In addition, Pollet discloses a method of training a speech element generator, comprising: 
obtaining, by a processor, a linguistic feature and a prosodic feature from a training text (p. 0020-0022).  Furthermore, Haider discloses a method comprising:

updating, by the processor, a parameter of the speech element generator based on the loss value (update; p. 0043-0047, 0053-0059). 
Regarding claim 11, it is interpreted and rejected for similar reasons as set forth in claims 1, 3 and 17.  In addition, Haider discloses a speech generation method wherein the calculating of the loss value comprises: 
calculating the loss value using the cost function, in response to the cost function being differentiable (p; 0043-0047). 
Regarding claim 13, Regarding claim 10, it is interpreted and rejected for similar reasons as set forth in claims 1, 3 and 17.  In addition, Haider discloses a speech generation method wherein the updating of the parameter of the speech element generator comprises: 
updating parameters of a generator and a discriminator in the speech element generator (update; p. 0043-0047, 0053-0059). 
Regarding claim 14, Pollet discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the speech generation method of claim 10 (p. 0030). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollet in view of Haider and in further view of Coorman.

Regarding claim 12, it is interpreted and rejected for similar reasons as set forth in the claims above.  In addition, Haider discloses a method comprising updating a parameter of a content extractor configured to extract a content feature from a third candidate speech element different from the second candidate speech element from among the candidate speech elements (update; p. 0043-0047, 0053-005).  Furthermore, Coorman discloses a speech generation method wherein the updating of the parameter of the speech element generator comprises: 
updating a parameter of a style extractor configured to extract a style feature from the second candidate speech element having a smallest cost from among candidate speech elements (minimum path; p. 0029, 0086).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657